Citation Nr: 0712090	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, including chronic sinusitis with headaches and 
chronic upper respiratory infections.

2.  Entitlement to a compensable rating for the veteran's 
service-connected right elbow disability, including the 
residuals of a soft tissue mass at the lateral aspect of the 
right elbow, muscle herniation, post-operative and associated 
surgical scar, effective prior to May 22, 2002.  

3.  Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected right elbow disability, including 
the residuals of a soft tissue mass at the lateral aspect of 
the right elbow, muscle herniation, post-operative and 
associated surgical scar, effective May 22, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD


Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1985 to May 1990 and from September 
1990 to August 1991.  He had service in Southwest Asia during 
the Persian Gulf War.  

This case was before the Board of Veterans' Appeals (Board) 
on two occasions, the last time in November 2005.  Each time, 
it was remanded for further development.  

In July 2005, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  During that hearing, the 
veteran noted that his claim for service connection for 
respiratory disability included his sinus disability with 
headaches and chronic upper respiratory infections.  
Previously, those disabilities were listed separately.  
However, on the title page, they have been combined in 
accordance with the veteran's testimony.  In any event, the 
Board will consider all aspects of the veteran's claim for 
service connection for respiratory disability.  

During the hearing, the Veterans Law Judge acknowledged that 
the veteran had submitted a claim for service connection for 
hypertension.  However, the Board notes that the claim of 
service connection for hypertension has not been certified to 
the Board on appeal nor has it otherwise been developed for 
appellate purposes.  Therefore, the Board has no jurisdiction 
over that claim and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2006).  
However, it is referred to the RO for appropriate action.

The issue of entitlement to an increased rating for the 
veteran's service-connected right elbow disability, including 
the residuals of a soft tissue mass at the lateral aspect of 
the right elbow, muscle herniation, post-operative and 
associated surgical scar, effective prior to May 22, 2002 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Respiratory disability, diagnosed primarily as allergic 
rhinitis and sinusitis, was first manifested after the 
veteran's discharge from service and is unrelated to any 
event in service.  


CONCLUSION OF LAW

Respiratory disability, claimed as sinusitis with headaches 
and chronic respiratory infections, is not the result of 
disease or injury incurred in or aggravated by service nor is 
it the result of undiagnosed illness associated the veteran's 
participation in the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for respiratory disability, including 
chronic sinusitis with headaches and chronic upper 
respiratory infections.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In letters, dated in October 2001 and July 2003, the RO 
informed the veteran that in order to establish service 
connection for respiratory disability, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

After reviewing the record, the Board finds that the October 
2001 and July 2003 notices complied with the requirements of 
38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159.  Following 
such notices, the veteran was granted additional time to 
develop the record.  

In response, the veteran submitted additional evidence and 
argument and underwent several VA examinations.  He also had 
a hearing at the RO before the undersigned Veterans Law 
Judge.  Thereafter, the RO and the Appeals Management Center 
(AMC) in Washington, D.C. reviewed the claim and 
readjudicated the veteran's appeal.  

The Statement of the Case (SOC) and Supplemental Statements 
of the Case (SSOC's) notified the veteran and his 
representative of the actions taken with respect to 
readjudication and identified the evidence which had been 
obtained in support of the his appeal.  

In light of the foregoing, the Board finds that the veteran 
has had ample notice and opportunity to participate in the 
development of his appeal.  

In considering this claim, the Board is aware of the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/ Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Those notice requirements were 
contained in the SSOC issued to the veteran in September 
2006.  

In light of the foregoing, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claims  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect the claim of 
service connection for respiratory disability, including 
chronic sinusitis with headaches and chronic upper 
respiratory infections.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

The veteran contends that his respiratory difficulties, 
including sinusitis with headaches and chronic upper 
respiratory infections, are primarily the result of his 
exposure to airborne contaminants, such as sand and dust, 
during his service in Southwest Asia.  Therefore, he 
maintains that service connection is warranted.  

The veteran's service medical records show that in March 
1989, prior to his deployment to Southwest Asia, he was 
treated for an upper respiratory infection.  There was, 
however, no competent evidence of continuing symptomatology.  
Indeed, during the remainder of service, there were no 
recorded complaints or clinical finding of respiratory 
disability of any kind.  In fact, on the report of his July 
1991 Southwest Asia Demobilization/Redeployment Medical 
Evaluation, he responded in the negative when asked if he had 
a cough or sinus infection.  

In October 2001, the veteran filed his initial claim for 
service connection for respiratory disability.

In statements received in the veteran's behalf, such as the 
January 2002 letter from the veteran's parents, it was noted 
that prior to his deployment to Southwest Asia, the veteran 
had experienced no respiratory problems.  They further noted 
that since his return to the United States, he has stayed 
sick constantly.  

The veteran's respiratory disability, diagnosed as 
sinobronchial syndrome, was first clinically reported in 
March 1992 during his treatment at Springwood Lake Family 
Practice.  Since that time, he has continued to receive 
treatment from VA, as well as private health care providers.  

The veteran's respiratory disability is diagnosed primarily 
as sinusitis and allergic rhinitis.  Although he has reported 
his history of service in Southwest Asia and expressed 
concern that his respiratory disability could be the result 
his exposure to substances in the military (see, for example 
the March 2000 and June 2001 reports from Springwood Lake 
Family Practice), there is no competent evidence of a nexus 
to service.  

Nevertheless, in August 2006, the veteran VA examined the 
veteran to determine the nature and etiology of any 
respiratory disability found to be present.  Following a 
respiratory examination, the examiner noted that the veteran 
had a history of allergic rhinitis, which he believed 
predisposed the veteran to sinusitis.  He further noted 
however, that allergic rhinitis was a common problem and not 
reserved for those who had served in the Persian Gulf.  
Therefore, he concluded that it was less likely than not that 
the veteran's respiratory problems were either caused or 
aggravated by the dust, sand, or other airborne agents to 
which the veteran was exposed during his deployment to the 
Persian Gulf region.

In August 2006, the veteran also underwent a VA 
otolaryngologic examination.  That examination was reportedly 
normal, as were the results of a CT scan of the veteran's 
nose and sinuses.  Following a review of the record, the 
examiner's impression was that the veteran had possible 
remote history of sinusitis and probable mild allergic 
rhinitis.  However, he noted that there was no "current" 
evidence of acute or chronic nasal or sinus disease.  

The examiner concurred that allergic rhinitis was a common 
problem and not reserved for those who had served in the 
Persian Gulf.  Therefore, he also concluded that it was less 
likely than not that the veteran's respiratory problems were 
either caused or aggravated by the dust, sand, or other 
airborne agents to which the veteran was exposed during his 
deployment to the Persian Gulf region.

The only reports to the contrary come from the veteran and 
the lay persons, who have submitted statements on the 
veteran's behalf.  As lay persons, however, they are only 
qualified to report on matters which are capable of lay 
observation.  They are not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, their 
opinions, without more, cannot be considered competent 
evidence of service connection for respiratory disability, 
including sinusitis with headaches and a chronic respiratory 
infection.  Absent such evidence, service connection is not 
warranted on a direct basis.

In the alternative, the veteran contends that his respiratory 
difficulties are the result of undiagnosed illness associated 
with his participation in the Persian Gulf War.  

By law, the VA Secretary is authorized to compensate any 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, 
provided that such disability:  becomes manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis (emphasis added).  38 C.F.R. § 3.317(a)(1). 

Although the veteran has a long history of chronic 
respiratory complaints, numerous health care providers and 
examiners have attributed those complaints to known clinical 
diagnoses, primarily sinusitis and allergic rhinitis.  As 
such, the veteran cannot meet the criteria for undiagnosed 
illness.  

While the veteran is undoubtedly sincere in contending that 
his respiratory problems are associated with undiagnosed 
illness from his participation in the Persian Gulf War, it 
must be emphasized that as a layman, he is not qualified to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, the Board concludes service 
connection is not warranted on that basis. 


ORDER

Service connection for respiratory disability, including 
chronic sinusitis with headaches and chronic upper 
respiratory infections, is denied.


REMAND

The veteran also seeks an increased rating for his service-
connected right elbow disability, including the residuals of 
a soft tissue mass at the lateral aspect of the right elbow, 
muscle herniation, post-operative and associated surgical 
scar (previously characterized as surgery to the right elbow 
with a resultant scar).  

In November 2002, during the pendency of the appeal, the RO 
increased the rating from noncompensable to 10 percent for 
the veteran's service-connected surgery to the right elbow 
with a resultant scar.  The RO found that the veteran met the 
criteria for a tender and painful scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The RO assigned an effective 
date of May 22, 2002.  In so doing, the RO effectively 
confirmed and continued the noncompensable rating in effect 
prior to that date.  

Accordingly, there remain two issues for appeal with respect 
to the veteran's claim for an increased rating:  

Entitlement to a compensable rating for 
the veteran's service-connected right 
elbow disability, including the residuals 
of a soft tissue mass at the lateral 
aspect of the right elbow, muscle 
herniation, post-operative and associated 
surgical scar, effective prior to May 22, 
2002; and,  

Entitlement to a rating in excess of 10 
percent for the veteran's service-
connected right elbow disability, 
including the residuals of a soft tissue 
mass at the lateral 
aspect of the right elbow, muscle 
herniation, post-operative and associated 
surgical scar, effective May 22, 2002.  

In its November 2005 remand, the Board requested an 
appropriate medical examination to determine whether the 
veteran should be assigned a separate rating based on muscle 
damage to his right forearm.  Specifically, the examiner was 
asked to determine if muscle damage existed, and if so, 
whether the muscle damage was mild, moderate or severe based 
on the criteria for rating muscle injuries at 38 C.F.R. § 
4.56, 4.73 (2006).

Separate and distinct manifestations from the same injury may 
permit rating under several diagnostic codes.  The critical 
element is that none of the symptomatology be duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259-261-62 
(1994); VAOPGCPREC 23-97.  However, a separate rating must be 
based upon additional disability.  At the very least, the 
veteran must meet the criteria for a zero-percent rating 
under the applicable diagnostic code.  VAOPGCPREC 23-97.

On examination, the examiner noted that in service, the 
veteran had herniated his right brachioradialis muscle and 
that he had undergone surgery to remove a benign mass from 
that muscle.  However, the VA examiner found no muscle 
herniation or residuals of muscle herniation associated with 
the right brachioradialis.  Nevertheless, he opined that the 
right muscle herniation was mild, as evidenced by the normal 
examination.  That opinion raises the question of whether the 
veteran does, in fact, have additional disability due to 
muscle damage.  

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to an 
increased rating for the veteran's service-connected right 
elbow disability, including the residuals of a soft tissue 
mass at the lateral aspect of the right elbow, muscle 
herniation, post-operative and associated surgical scar.  
Accordingly, that issue is REMANDED for the following 
actions:  

1.  Return the case to the VA examiner 
who performed the August 2006 examination 
of the veteran's right brachioradialis 
muscle.  

Request that the VA examiner clarify 
whether the veteran currently has 
herniation of the right brachioradialis 
muscle or any residuals of such 
herniation.  If so, the examiner must 
render an opinion as to the degree of 
disability, if any, e.g., mild, moderate, 
moderately severe, or severe.  

In determining the degree of disability, 
the examiner must consider the type of 
injury; the history and complaint 
associated with the injury; and current 
objective findings of the cardinal signs 
of muscle injury, such as loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, and impairment of 
coordination and uncertainty of movement.  
38 C.F.R. §§ 4.56, 4.73 (2006).

If the veteran does not have herniation 
of the right brachioradialis muscle or 
any residuals of such herniation, the 
examiner must so state.

2.  If the examiner who performed the 
August 2006 VA examination is 
unavailable, schedule the veteran for a 
VA examination to determine the current 
nature and extent of any herniation of 
his right brachioradialis muscle or the 
residuals thereof.  

If the veteran currently has herniation 
of the right brachioradialis muscle or 
any residuals of such herniation, the 
examiner must render an opinion as to the 
degree of disability, if any, e.g., mild, 
moderate, moderately severe, or severe.  

In determining the degree of disability, 
the examiner must consider the type of 
injury; the history and complaint 
associated with the injury; and current 
objective findings, such as loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  
38 C.F.R. §§ 4.56, 4.73 (2006).

If the veteran does not have herniation 
of the right brachioradialis muscle or 
any residuals of such herniation, the 
examiner must so state.

3.  When all of the actions requested in 
parts 1 or 2 have been completed, 
undertake any other indicated 
development, and then readjudicate the 
issue of entitlement to an increased 
rating the veteran's service-connected 
right elbow disability, including the 
residuals of a soft tissue mass at the 
lateral aspect of the right elbow, muscle 
herniation, post-operative and associated 
surgical scar.  In so doing, readjudicate 
the associated issue of entitlement to a 
separate disability rating for muscle 
damage due to herniation of the right 
brachioradialis muscle.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


